Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on July 20, 2022 including a new title which provides informative value in classifying and searching.   
	Thank you!

Objection to the disclosure because there is no Detailed Description of Fig. 16 has been withdrawn.

Objection to the drawings has been overcome with the submission on                       July 20, 2022.

Applicant’s argument, page 9, 1st para. addressing the 35 U.S.C. §112(a) rejection of claims 1-25 is not persuasive.  Paragraphs [0057], [0058] of the disclosure state the metamaterial can be an aluminum foil, can be copper etc.
	The naturally occurring material properties of aluminum and copper having been the backbone of the electro-mechanical arts since inception; as such they are not considered metamaterials, that being “any material engineered to produce properties that do not occur naturally”.

Applicant’s argument, page 9, 2nd  para. addressing the 35 U.S.C. §112(a) rejection of claims 3-5 and 19 is not persuasive.  The laws of thermodynamics apply to open, closed and isolated systems.  Thermal equilibrium is possible in an open system if net transfer of heat is zero.
Claims 3-5 and 19 are quite specific without providing for sufficient understanding of the circumstances under which such claims would be valid.

35 U.S.C. §112(a) rejection sustained.



Applicant’s argument, page 10, 
“The Examiner has failed to provide any evidence or explanation as to why or how Gutierrez et al.'s TIM 230 would have been considered a material that is engineered to produce properties that do not occur naturally or that includes composite media with nanoscale features, patterns, or elements.”
Applicant is respectfully directed to Col. 18, lines 28-42 of Gutierrez et al; an excerpt of which is below;
“The TIM may optionally be constructed from an alumina-filled fiberglass reinforced cured thermal gel or comparable material, although various alternatives appreciated by those of ordinary skill in the heat transfer arts could be readily substituted.”

The Examiner is unaware of any alumina-filled fiberglass reinforced cured thermal gels that occur naturally.  Applicant’s argument is not persuasive.


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.
Claim Rejections - 35 USC § 112(a)
Claims 1-25 are rejected under 35 U.S.C. §112(a), because the specification, while being enabling for an electrical connector comprising an electrically conductive contact within an insulating housing, does not reasonably provide enablement for a metamaterial that thermally cools the electrical connector.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to choose a “metamaterial” for the invention commensurate in scope with these claims. 
Although US 9,482,474 is incorporated by reference, neither disclosure provides for the composition and structure of the metamaterial intended for the claimed invention which has very specific performance metrics as stated in claims 3-5, 19 and Fig. 16.



Claims 3-5 and 19 state the temperature being reduced by some measure or held within a range, but each claim is subject to the laws of thermodynamics and does not take into account the zeroth or first law of thermodynamics.  For example, if the electrical connector is operating in an environment within which it is in thermal equilibrium there will be no transitive relationship.  The disclosure does not provide for understanding the conditions under which claims 3-5 and 19 are valid.

Claim Rejections - 35 USC § 102 - § 103

Claims 1, 2, 6-18, 20, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over                  Gutierrez et al.  (US 7,524,206).

With respect to Claim 1;  Gutierrez et al. [Figs. 1e] discloses an electrical connector 104 comprising: an electrically insulating housing 102; an electrically conductive contact 120 included in the electrically insulating housing, and a metamaterial 230 thermally connected to and located on one of the insulating housing or the electrically conductive contact [Col. 19, lines 4-11] which thermally cools the electrical connector or the contact [Col. 18, lines 28-33] and the metamaterial includes a surface that is exposed to an air velocity [Col. 19, lines 16-26].
Although Gutierrez et al. discloses some of the claimed attributes in different embodiments; one of ordinary skill in the art would be able to envisage the claimed configuration, which is an obvious variant of applied teachings which are known and well-understood in the art as stated in the rejection above.



With respect to Claim 2;  Gutierrez et al. [Figs. 1k] further discloses an electrically conductive shield 197 with a metamaterial 230 thermally connected to and applied to the electrically conductive shield.

With respect to Claim 6;  Gutierrez et al. postulates the electrical connector is cooler with respect to an identical electrical connector devoid of the metamaterial when operated at the same current and/or power [Col. 20, lines 1-7].    

With respect to Claim 7;  Gutierrez et al. teaches a thermal interface material [Col. 19, lines 12-15] that is directly adjacent to at least one surface of the metamaterial 230.  

With respect to Claim 8;  Gutierrez et al. shows an electrical connector 104 thermally cooled by a metamaterial 230  [Col. 18, lines 28-33].  
	However Gutierrez et al. does not specify the metamaterial 230 includes an array of surface holes.  
	Gutierrez et al. teaches an array of surface holes in the shield [Col. 19, lines 16-19] or an array of surface holes in the housing [Col. 19, lines 63-65]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the metamaterial shown by Gutierrez et al. could include an array of surface holes as exhibited in the connector housing and shield thereby contributing to the enablement of airflow while retaining the thermal properties of the metamaterial.




With respect to Claims 9 and 10;  Gutierrez et al. shows connector 104 including a thermal metamaterial 230 thermally connected to and located on a heat-generating element of the connector [Col. 19, lines 4-11] that provides heat flow paths from inside the connector to outside of the connector or converts heat into radiation [Fig. 1k], the thermal metamaterial includes a first surface that is connected to the heat-generating element and includes a second surface that is exposed to an air velocity [Col. 19, lines 52-56] when the optional shield is not installed; the connector is an electrical connector, a power connector, or an optical module [Col. 1, lines 27-29].  

With respect to Claim 11;  Gutierrez et al. teaches the thermal metamaterial 230 includes an anisotropic composite with high thermal conductivity fibers or asymmetric particles included in a low thermal conductivity matrix to provide the heat flow paths [Col. 18, lines 38-41].  

With respect to Claim 12;  Gutierrez et al. shows the thermal metamaterial 230 converts heat into radiation that is not absorbed by resin [Fig. 1k].  

With respect to Claim 13;  Gutierrez et al. teaches a thermal interface material [Col. 19, lines 12-15]  directly adjacent to at least one surface of the thermal metamaterial 230.  

With respect to Claim 14;  Gutierrez et al. shows an electrical connector 104 thermally cooled by a metamaterial 230  [Col. 18, lines 28-33].  
	However Gutierrez et al. does not specify the metamaterial 230 includes an array of surface holes.  
	Gutierrez et al. teaches an array of surface holes in the shield [Col. 19, lines 16-19] or an array of surface holes in the housing [Col. 19, lines 63-65]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the metamaterial shown by Gutierrez et al. could include an array of surface holes as exhibited in the connector housing and shield thereby contributing to the enablement of airflow while retaining the thermal properties of the metamaterial.

With respect to Claims 15 and 18;  Gutierrez et al. shows a cage 197 that receives a transceiver [at 112- Fig. 1] plugged into the cage 197; a heatsink connected to the cage [Col. 19, lines 19-22]; and a metamaterial 230 thermally connected to and applied to one of the cage or the heatsink [Fig. 1k]; and the metamaterial includes a surface [exposed via perforations] that is exposed to an air velocity; the metamaterial thermally cools the transceiver when the transceiver is plugged into the cage [Col. 19, lines 52-56].  

With respect to Claim 16;  Gutierrez et al. teaches a thermal interface material [Col. 19, lines 12-15] directly adjacent to at least one surface of the thermal metamaterial 230.  

With respect to Claims 17 and 20;  Gutierrez et al. shows a cage 197 thermally cooled by a metamaterial 230  [Col. 18, lines 28-33].  
	However Gutierrez et al. does not specify the metamaterial 230 includes an array of surface holes.  
	Gutierrez et al. teaches an array of surface holes in the cage [Col. 19, lines 16-19] or an array of surface holes in the housing [Col. 19, lines 63-65]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the metamaterial shown by Gutierrez et al. could include an array of surface holes as exhibited in the connector housing and cage thereby contributing to the enablement of airflow while retaining the thermal properties of the metamaterial.

With respect to Claims 21 and 22;  Gutierrez et al. [Figs. 1, 1k] show a connector 100 comprising a housing 102; an electrical contact 120 in the housing; a metamaterial 230 thermally connected to the electrical contact 120; a thermal interface material 234 located between the electrical contact [of 232] and the metamaterial 230; and a thermal interface material located between the housing 102 and the metamaterial material 230                          [Col. 19, lines 23-26].  

With respect to Claim 25;  Gutierrez et al. shows an electrical connector 104 thermally cooled by a metamaterial 230  [Col. 18, lines 28-33].  
	However Gutierrez et al. does not specify the metamaterial 230 includes an array of surface holes.  
	Gutierrez et al. teaches an array of surface holes in the shield [Col. 19, lines 16-19] or an array of surface holes in the housing [Col. 19, lines 63-65]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the metamaterial shown by Gutierrez et al. could include an array of surface holes as exhibited in the connector housing and shield thereby contributing to the enablement of airflow while retaining the thermal properties of the metamaterial.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
The central fax phone number for the organization is 571.273.8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). 
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833